Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0004], lines 2-3, move “FIG.4 is a schematic diagram of the example transfer device illustrated in FIG.1.” to a new paragraph.
In paragraph [0022], line 4, change “the door” to --- a door ---.
In paragraph [0041], line 5, after “print medium” insert --- P ---.
In paragraph [0041], line 6, after “transfer roller” insert --- 34 ---.
In paragraph [0062], line 5, after “imaging apparatus” insert --- 1 ---.
In paragraph [0067], line 7, after “the operation” insert --- of ---.
Appropriate correction is required.


Claim Objections
Claims 8, 9, and 13 are objected to because of the following informalities:  
Claim 8, line 2, change “upstream side” to --- at an upstream side of ---.
Claim 9, line 2, after “upstream” insert --- of ---.
Claim 13, line 2, change “includes is a metal shaft” to --- includes a metal shaft ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (US 2017/0205754 A1) in view of Stafford et al (US 10,338,490 B1).
Regarding Claim 1, Tabata teaches providing an imaging system (i.e., image forming apparatus 100; Figure 1) including: a transfer roller (i.e., secondary transfer outer roller or transfer roller 25; Figure 9) having a surface (i.e., elastic layer 25b; Figure 9) to transfer a toner image onto a print medium (i.e., recording material P; Figure 1) during a printing operation of the imaging system, the transfer roller to rotate according to a printing speed of the printing operation; a conductive device (i.e., power feed roller 26; Figure 9) to contact the surface of the transfer roller; and a power source (i.e., secondary transfer power supply 70; Figure 9) electrically connected to the conductive device, the power source to supply a bias to the transfer roller through the conductive device during the printing operation (See paragraph [0067], lines 1-7). Regarding Claim 3, Tabata teaches that the transfer roller includes a shaft (i.e., shaft portion 25a; Figure 9), the power source to supply the bias supplied through the conductive device to the shaft of the transfer roller from a portion of the surface of the transfer roller that is in contact with the conductive device (See paragraph [0067], lines 1-7). Regarding Claim 14, Tabata also teaches that the imaging system includes: a transfer belt (i.e., intermediate transfer belt 12; Figure 9) located adjacent the transfer roller to form a first nip portion (i.e., secondary transfer nip portion T2; Figure 9) between the transfer roller and the transfer belt, wherein the conductive device forms a second nip portion between the conductive device and the transfer roller, wherein the transfer roller includes a shaft, and wherein a line connecting the first nip portion and the second nip portion intersects the shaft of the transfer roller.  Regarding Claim 15, Tabata teaches providing an imaging system (i.e., image forming apparatus 100; Figure 1) that includes a transfer roller (i.e., secondary transfer outer roller or transfer roller 25; Figure 9) to rotate according to a printing speed to transfer a toner image onto a print medium (i.e., recording material P; Figure 1) during a printing operation of the imaging system, and a conductive device (i.e., power feed roller 26; Figure 9) to supply a bias to the transfer roller during the printing operation via a surface of the transfer roller (See paragraph [0067], lines 1-7).
Tabata fails to teach providing a resistance measurement device to measure an electrical resistance of the print medium and a controller to reduce the printing speed based on the electrical resistance measured by the resistance measurement device.
Regarding Claim 1, Stafford et al teach providing an imaging system (i.e. MFP 200; Figure 2) including a transfer roller (i.e., transfer roller 216; Figure 2).  Further, Stafford et al teach including a resistance measurement device (i.e., paper resistance sensor unit 320; Figure 3B) to measure an electrical resistance of a print medium (i.e., paper 302; Figure 3B); and a controller (i.e., intelligent controller 314; Figure 3B) to reduce a printing speed based on the electrical resistance measured by the resistance measurement device (See column 4, lines 40-47; column 4, lines 52-63; column 5, lines 49-51).  Regarding Claim 2, Stafford et al teach the controller (i.e., intelligent controller 314; Figure 3B) is capable of reducing the printing speed when the electrical resistance is equal to or greater than a threshold resistance value (See column 5, lines 49-51).  Regarding Claim 8, Stafford et al teach providing registration rollers (i.e., registration rollers 308; Figure 3B) located at an upstream side of the transfer roller in a transporting path of the print medium (i.e., paper 302; Figure 3B), wherein the resistance measurement device includes a resistance detection sensor coupled with the registration rollers (See column 5, lines 6-8).  Regarding, Claim 9, Stafford et al teach that a pick-up roller (i.e., rollers 208; Figure 2; See column 3, lines 63-65) located upstream of the transfer roller in a transporting path of the print medium, the pick-up roller to pick up the print medium stored in a tray (i.e., paper tray 204; Figure 2), wherein the resistance measurement device includes a resistance detection sensor coupled with the pick-up roller.  Regarding Claim 10, Stafford et al teach including a tray (i.e., paper tray 204; Figure 2) to store the print medium to be supplied to the transfer roller, wherein the resistance measurement device includes a resistance detection sensor arranged in the tray. Regarding Claim 15, Stafford et al teach providing a controller (i.e., intelligent controller 314; Figure 3B) including controller-readable data and instructions to: receive an electrical resistance of the print medium; and to reduce the printing speed of the printing operation, based on the electrical resistance of the print medium (See column 4, lines 40-47; column 4, lines 52-63; column 5, lines 49-51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the paper resistance sensor unit of Stafford et al could be used in the secondary transfer unit of Tabata to control the printing speed based upon the resistance of the print medium because Stafford et al teach that doing so significantly advances the art of toner transfer from a transfer belt to paper by considering the properties of the paper being used. (See column 2, lines 36-39; column 2, lines 43-52; column 7, lines 21-23). Further, the location of the resistance detection sensor in the imaging system is considered an obvious matter of design choice. (See Stafford et al; column 5, lines 6-13)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tabata (US 2017/0205754 A1) in view of Stafford et al (US 10,338,490 B1) as applied to claims 1-3, 8-10, 14 and 15 above, and further in view of Yamaura et al (US 10,955,773 B2).
The combination of Tabata (US 2017/0205754 A1) in view of Stafford et al (US 10,338,490 B1) fails to teach providing a resistance measurement device that includes a system resistance measurement device to measure an electrical resistance of a nip portion between a transfer roller and a transfer belt.
Yamaura et al teach providing an image forming apparatus including a first resistance detection system 4. The first resistance detection system detects a system resistance between a transfer member 2a, an image holding section 1, and an opposite member 2b when a recording medium S is interposed in a transfer region TR. (See column 4, lines 16-20; Figure 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the first resistance detection section of Yamaura et al could be used in the combined apparatus of Tabata (US 2017/0205754 A1) in view of Stafford et al (US 10,338,490 B1) to provide the system resistance to the controller to control image formation because it would be possible to appropriately perform transfer operations using the system resistance as taught by Yamaura et al. (See column 4, lines 61-67)

Allowable Subject Matter
Claims 4-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deguchi (US 7,039,334 B2) discloses an image forming device that changes a process speed according to an electrical property of a transfer member.
Izumi (US 7,742,712 B2) discloses an image forming apparatus including a sheet information acquiring unit configured to acquire information relating to an electric resistance of a sheet.
Yoshizawa et al (US 7,802,791 B2) disclose an image forming system including a detector positioned upstream of registration rollers for detecting a recording material type and a controller, based on detection by the detector, for determining a speed for conveying a recording material.
Namba (US 8,843,039 B2) discloses an image forming apparatus including a transfer member; a facing member that is arranged to face the transfer member; a contact member capable of contacting the transfer member; and a voltage application unit that applies a voltage between the contact member and the facing member.
Matsuzaki et al (US 11,009,815 B2) disclose an image forming apparatus with control of power to a transfer roller.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
April 26, 2022